Citation Nr: 1218229	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-37 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include as secondary to one or both service-connected knee disabilities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Among other things, service connection for a left shoulder condition and for a left ankle condition was denied therein.  The Veteran perfected an appeal as to both of these decisions.

In March 2011, the Board remanded the issues of entitlement to service connection for a left shoulder disorder and for a left ankle disorder for additional development.  Two other issues, each concerning the evaluation for a right knee disability, were adjudicated.  Entitlement to a TDIU was added as an issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded for additional development.

Service connection for left ankle degenerative joint disease (DJD) with valgus angulation subsequently was granted in a December 2011 rating decision.  The benefit sought on appeal with respect to the left ankle was granted, in other words.  This issue accordingly is not listed above.

The development directed regarding the left shoulder fully or at least substantially has been completed, as set forth in more detail below.  Accordingly, adjudication of this issue on the merits now may proceed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As the development directed has not fully or at least substantially been completed regarding a TDIU, this issue is addressed in the REMAND portion of the decision below.  It once again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The following is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

The weight of the evidence does not show that the Veteran's current left shoulder disorder had its onset in active service, was manifested within the first post-active service year, otherwise is related to active service, or is proximately caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in active service, cannot be presumed to be related to such service, and is not due to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits of the issue of entitlement to service connection for a left shoulder disorder, to include on a secondary basis, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2008 of the criteria for establishing direct and secondary service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2008.  Nothing more was required.  It follows that the December 2008 letter readdressing the notice element of how VA determines disability ratings and the July 2011 letter readdressing all notice elements went above and beyond what was necessary.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA has obtained the Veteran's service treatment records and VA treatment records.  No pertinent private treatment records have been obtained by VA.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He also has not submitted any such records on his own behalf.  

The existence of Social Security Administration (SSA) records is recognized, as set forth in the remand portion of this decision.  No attempts have been made to obtain SSA records concerning the Veteran.  However, the duty to assist does not apply because there is no indication that such records pertain to the left shoulder.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that assistance in obtaining SSA records is required as long as a reasonably possibility exists that they are relevant); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Paperwork dated in 2001 concerning the Veteran's disability retirement from the United States Post Office reveals that he applied for Social Security disability benefits.  His right shoulder, back, right hip, right knee, and left ankle are mentioned in relation thereto, but the left shoulder was not.  Further, the Veteran indicated at a November 2007 VA examination that he was on "disability" not for his left shoulder but for his back.

An opinion regarding secondary service connection was obtained in August 2009.  It was based upon review of the claims file.  As noted in the Board's March 2011 remand, however, this opinion is incomplete.  A VA examination therefore was performed in August 2011 pursuant to the remand.  An addendum to this examination was made in December 2011.  The examination report and addendum indicate that the examiner reviewed the claims file, which included pertinent diagnostic testing, interviewed the Veteran regarding his medical history and relevant symptomatology, as well as conducted a physical assessment.  Then, the examiner rendered a diagnosis and provided a complete secondary service connection opinion.  As the VA opinion and VA examination complete with opinion resolve all questions necessary to adjudicate the Veteran's claim, the Board finds that they collectively are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Significantly, neither the Veteran nor his representative has identified any particular additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Thus, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been met, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran contends in his claim as well as in other appeals forms and statements that he has a left shoulder disorder which is related to his right knee disability and/or his left knee disability.  Specifically, he contends that the crutches he used following his total knee replacements caused his left shoulder disorder or at least damaged his left shoulder.  

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); 38 U.S.C.A. §§ 1110, 1131.

To establish direct service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as arthritis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed herein.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

Service treatment records document the following.  The Veteran denied painful or trick shoulder prior to his entrance into active service in February 1974.  At that time, his upper extremities were found to be normal upon examination.  He reported painful or trick shoulder upon his separation from active service in June 1974.  However, this referred to the right shoulder rather than his left.  The Veteran's upper extremities were found to be abnormal upon examination, but the right shoulder not the left shoulder was specified in this regard.  

Service connection for a right knee disability was granted in a June 1977 rating decision.

"Non-service connected dislocation one time of the left shoulder in 1978" was diagnosed based upon the Veteran's report of such at a VA examination in January 1997.  January 1997 VA X-rays ordered as a result showed degenerative changes of the left shoulder and possible entrapment of the supraspinatous tendon. 

A second right knee disability was service-connected in an October 2000 rating decision. 

In a November 2001 VA treatment record, rule out rotator cuff pathology of the left shoulder is diagnosed.  Magnetic resonance imaging (MRI) was ordered.  June 2002 VA treatment records mention a rotator cuff problem of the left shoulder and a torn rotator cuff of the left shoulder.

A March 2006 VA treatment record contains a diagnosis of "osteoarthritis left shoulder pain."  Beginning in June 2006, VA treatment records reflect a diagnosis of left shoulder pain.  

Rule out rotator cuff syndrome was diagnosed in a March 2007 VA treatment record.  Pain in joint involving shoulder region also first was diagnosed then.  X-rays were ordered.  In April 2007, it was noted that they showed left shoulder bursitis and tendonitis.  Beginning in July 2007, VA treatment records reveal a diagnosis of "left shoulder pain, bursitis."

VA treatment records dated in late 2007 and early 2008 indicate as follows.  The Veteran underwent a total left knee arthroplasty in October.  He used a walker for a few weeks thereafter.  In December, a revision of the total knee arthroplasty was performed.  The Veteran used a walker immediately following the surgery.  He transitioned primarily to using crutches within a few weeks.  He then transitioned to using a cane.

In January 2008, a rating decision was issued granting service connection for a left knee disability.  

February 2008 VA treatment records document that the Veteran transitioned to no ambulatory aid.  They also document a diagnosis of "left shoulder pain, limited mobility."  X-rays taken by VA that month showed deformity of the left acromioclavicular (AC) joint with evidence of old healed fracture and chronic separation as well as degenerative changes of the left glenohumeral joint.

"Tear rotator cuff left shoulder" was diagnosed in a December 2008 VA treatment record after X-rays were noted to show deformity of the left AC joint as well as arthritic changes in the left glenohumeral joint.  MRI was ordered as a result.  It showed suspicion of a partial rotator cuff tear with underlying tendinopathy, subacromial/subdeltoid bursitis, deformity to the clavicle suggesting prior fracture, and a questionable partial tear of the biceps tendon on the left.  A January 2009 VA treatment record included an MRI interpretation of no rotator cuff tears but bursitis and tendonitis of the left shoulder.

The August 2009 VA opinion references left shoulder deformities of degenerative disease and chronic separation.  It then was determined that this pathology was in no way related to the Veteran's use of crutches.  In this regard, it was noted that crutches do not cause the type of impairment and disability manifested in his left shoulder.  It additionally was noted that a correlation between using crutches and such impairment and disability had never been shown.

August 2010 VA treatment records document that the Veteran underwent right total knee arthroplasty.  They further document that he used a walker immediately following the surgery but transitioned to crutches within a few weeks.

At the August 2011 VA examination, 2006 VA X-rays showing suggestion of DJD and possible previous subluxation were referenced.  March 2007 X-rays showing degenerative change of the AC joint which may indicate prior trauma in the form of a fracture also were referenced.  DJD left shoulder was diagnosed.  The examiner  opined that this condition is less likely as not proximately due to or the result of the Veteran's service-connected condition.  Noted in this regard was that there is no evidence that use of a walker during rehabilitation of a total knee replacement causes shoulder injury.  Next, the examiner opined that the severity of the Veteran's left shoulder was the same before and after his left total knee replacement.  Comparison of diagnostic testing from before and after was noted to be similar.  Further, left shoulder DJD was noted to be a chronic condition given the evidence of it dating back to 1997.  To the extent there was an increase in severity in the 14 years since, it was characterized as natural progression.

The Board finds, based on the above, that service connection for a left shoulder disorder is not warranted.  All necessary requirements establishing entitlement to this benefit are not met.  

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  It is undisputed that the Veteran currently has a left shoulder disorder.  He filed his claim in January 2008.  Numerous left shoulder diagnoses have been made since then.  Some are simply of pain.  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In the Veteran's case, underlying maladies/conditions abound.  Deformity in the form of an old/prior healed fracture, chronic separation, degenerative/arthritic changes, suspicion of a partial tear and a questionable second partial tear, tendinopathy, and bursitis were identified upon MRI and X-rays dated since January 2008.  Additional diagnoses of record dated during this timeframe accordingly include DJD, tendonitis, bursitis, and chronic separation.  While rotator cuff tear also additionally was diagnosed during this timeframe, it later was rejected.

Service treatment records dated during the Veteran's active duty are silent with respect to complaints of/treatment for the left shoulder or a diagnosis of any left shoulder problem.  He has not contended to the contrary.  Chronicity therefore does not exist.  Neither does a left shoulder condition being noted in-service, which is required for continuity of symptomatology.  

The Veteran does not contend that he experienced any left shoulder problem within a year of his separation from active duty service in June 1976.  There is no medical evidence of any left shoulder problem, to include arthritis, by June 1977.  Indeed, there is no medical evidence at all between June 1976 and June 1977.  Arthritis severe enough to at least be compensable within one year of the Veteran's active duty service, and thus presumed to have been incurred therein, accordingly is not found.  

In addition to the lack of left shoulder problems within a year of the Veteran's separation from active duty service, other gaps without such problems exist.  The first post-service indication of a left shoulder problem was not until sometime in 1978, a few months to over a year after June 1977.  Dislocation was reported by the Veteran in 1997 to have occurred then.  The next indication of such a problem was not until approximately November 2001, over 22 years after 1978.  At that time, rule out rotator cuff pathology was diagnosed in a VA treatment record.  Continuity of any left shoulder symptomatology, much less the same symptomatology, following service accordingly is not established.  The Veteran does not contend otherwise.

There additionally is no indication of a nexus between the Veteran's current left shoulder disorder and his service.  He does not contend that this is so.  No opinion confirming this is so exists.

That leaves secondary service connection.  The Veteran contends, and thus believes, that his current left shoulder disorder is attributable to his service-connected right and/or left knee disabilities.  Such a belief sometimes suffices to establish such a relationship.  See Davidson v. Shinseki, 581 F.3d at 1313.  It indeed is error to suggest that lay evidence can never be sufficient to satisfy the requirement that there be a nexus between a claimed condition and service.  See Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, it also would be error to suggest that lay evidence can never be sufficient to satisfy the requirement that there be a nexus between a claimed condition and a service-connected disability.

The question of service nexus in this case is medical in nature, however, especially in light of numerous diagnoses of record concerning the left shoulder, the complexities of the musculoskeletal system, and how the various parts of this system function as a whole.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer it.  See Jones v. West, 12 Vet. App. 460 (1999).  It follows that, as a layperson without such knowledge, training, and/or experience, the Veteran is not competent to render an opinion that there exists a relationship between one or more of his service-connected knee disabilities and his current left shoulder disorder.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In contrast to the Veteran, both the August 2009 VA opinion and the August 2011 opinion following VA examination were rendered by competent individuals.  Competence of VA opiners and examiners is presumed.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563 (2007); Hilkert v. West, 12 Vet. App. 145 (1999).  Even if this were not the case, both opinions were by medical professionals.  An occupational medicine physician rendered the August 2009 opinion.  A certified physician's assistant conducted the examination and provided the opinion in August 2011.  See Cox, 20 Vet. App. at 563 (determining that a physician's assistant is competent).  

The August 2009 and August 2011 opinions both are negative regarding the Veteran's service-connected knee disabilities being the proximate cause of his current left shoulder disorder.  The August 2011 opinion further is negative regarding the Veteran's service-connected knee disabilities proximately aggravating his current left shoulder disorder.

A medical opinion is diminished where is based on an inaccurate factual premise, based on an examination of limited scope, or where the rationale for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, none of these factors are present.

There is no indication that either the August 2009 or the August 2011 opinion was based on an inaccurate factual premise.  Both were made after diagnosing or at least referencing a current left shoulder disorder.  The existence of such a disorder is factually accurate.  Indeed, such a disorder was found to be undisputed above.  Both of the opinions considered whether or not a nexus exists between this disorder and the Veteran's use of crutches as well as other ambulatory aids after surgery for his service-connected right knee disabilities.  It is undisputed that the Veteran is service-connected for two right knee disabilities and one left knee disability.  It also is undisputed that he used crutches subsequent to his left total knee replacement in October 2007 and right total knee replacement in August 2010 as well as that he additionally used a walker and a cane subsequent to the first surgery.  

With respect to scope, it is reiterated that the August 2009 and 2011 opinions each were rendered after review of the claims file.  The August 2011 opinion further was made after examination of the Veteran.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994) (both holding that consideration of the Veteran's entire medical history is required in supplying an opinion).  

Set forth above in relation to each of the aforementioned opinions was the rationale, or the explanation, as to how they were made.  See Stefl, 21 Vet. App. at 120; Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (both holding that a rationale is required for any opinion rendered).  Specifically for proximate cause, it was noted in August 2009 that the Veteran's current left shoulder disorder is not of the type that could be caused by use of an ambulatory aid.  It further was noted then as well as in August 2011 such a correlation never had been shown.  It finally was noted in August 2011 that a chronic left shoulder condition had existed since 1997.  In other words, the Veteran's left shoulder problems preceded his use of ambulatory aids following even his first knee surgery in October 2007 by approximately a decade.  Noted for proximate aggravation in August 2011 was that the severity of the Veteran's left shoulder disorder was similar before and after he had began using ambulatory aids after this first knee surgery.  To the extent there was an increase in severity before and after, it was characterized as natural progression of his longstanding chronic condition.

Given the above, significant weight is afforded to the August 2009 negative opinion and to the August 2011 negative opinion concerning secondary service connection.  No competent positive opinion is of record to counter these negative opinions.  

The preponderance of the evidence, in sum, is against service connection for a left shoulder disorder under all applicable theories of entitlement.  The benefit of the doubt rule therefore is inapplicable, and this benefit is denied.


ORDER

Service connection for a left shoulder disorder is denied.


REMAND

The issue of entitlement to a TDIU unfortunately must be remanded a second time.  Although the Board sincerely regrets the additional delay this will cause, adjudication cannot proceed without further development.

Service-connection is in effect for right and left knee disabilities as well as for a left ankle disability, as noted above.  The Veteran additionally is service-connected for a low back disability and a right shoulder disability.

In the March 2011 remand, the Board directed that the Veteran be afforded a VA examination complete with review of the claims file and physical assessment and that an opinion thereafter be provided regarding whether he is unemployable solely due to his service-connected disabilities.  A clear rationale for the opinion, to include discussion of occupational obstacles and challenges he might face as a result of these disabilities, was requested.

A VA examination was performed in August 2011 and addended in December 2011.  The claims file was reviewed.  Pursuant to another of the Board's March 2011 remand directives, the Veteran was interviewed and physical assessment was conducted concerning his left shoulder (as noted above) and left ankle.  No other service-connected disabilities were mentioned in specific.  The examiner opined that the Veteran is unable to engage in physical employment as a result of his service-connected disabilities but able to engage in sedentary employment even with them.  It then was noted without more that the Veteran's service-connected disabilities "do not prevent him from completing sedentary employment."

Mandated by the duty to assist is that any medical examination provided be adequate.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120; see also Hayes v. Brown, 9 Vet. App. 67 (1996).  A medical examination is adequate, to reiterate the above, when it allows the Board to perform a fully informed evaluation of the claim.  Barr, 21 Vet. App. at 303.  Further, "a remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall, 11 Vet. App. at 268.  

The Board's March 2011 remand did not specifically require that the examiner who conducted the directed VA examination set forth each of the Veteran's service-connected disabilities.  Each such disability arguably was considered by the August 2011 examiner since the claims file was reviewed.  Yet it also could be that each such disability was not considered given that the only the left ankle was addressed in particular.  Without knowing one way or another, the thoroughness of any adjudication undertaken by the Board would be unclear.  It follows that the VA examination is not adequate.  The associated opinion additionally is inadequate as well as somewhat noncompliant with remand directives.  See Dyment, 13 Vet. App. at 141, aff'd, Dyment, 287 F.3d at 1377.  No real explanation for the conclusion that the Veteran cannot do physical work but can do sedentary work was provided.  There indeed was no discussion of the occupational challenges and obstacles the Veteran might face due to his service-connected disabilities.  Instead, the aforementioned conclusion simply was rephrased.  

A new VA medical examination complete with opinion regarding the effect the Veteran's service-connected disabilities, as a whole, have on his ability to obtain and maintain employment is needed for the above reasons.  This requires a remand.

To ensure that the record is completely developed when the aforementioned new VA examination is performed and opinion is rendered, a few preliminary remand actions are necessary.  The Veteran first must be informed of how to substantiate entitlement to a TDIU in compliance with the duty to notify.  In compliance with the duty to assist in substantiating his entitlement to a TDIU, the Veteran second shall be requested to complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) as well as to submit or identify and authorize the release of any pertinent evidence.  Third, updated VA treatment records concerning him shall be obtained.  This is because, in addition to fulfilling the duty to assist, all such records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Finally, reasonable efforts shall be made to obtain SSA records regarding the Veteran in fulfillment of the duty to assist.  As noted above, it appears he is in receipt of disability benefits from the SSA at least for his back and may also be in receipt of such benefits for, among other things, his right knee and left ankle.  A reasonable possibility therefore exists that SSA records are relevant.  See Golz, 590 F.3d at 1317; see also Moore, 555 F.3d at 1369; Diorio, 20 Vet. App. at 193; Murincsak, 2 Vet. App. at 363.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notice letter concerning substantiation of his entitlement to a TDIU that complies with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and associated caselaw.  Include a copy of this letter in the claims file.

2.  Provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he complete and submit it.  Include documentation such was done in the claims file.

3.  Make reasonable efforts to obtain complete SSA records (all determination(s) and the medical records on which such determination(s) were based) regarding the Veteran pursuant to 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159, and associated caselaw.  All action undertaken in this regard, and all responses received, shall be documented in the claims file.  All records obtained shall be placed in the claims file.

4.  Review the claims file and undertake any additional records development indicated.  This shall include making reasonable efforts to obtain, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.  This also shall include making reasonable efforts to obtain updated VA treatment records, if any, regarding the Veteran.  All records obtain shall be placed in the claims file.

5.  After completion of all of the actions in paragraphs 1 through 4, arrange for the Veteran to undergo a new VA examination regarding the effect his service-connected disabilities collectively have on his ability to secure and retain employment.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran employment history information as well as, for each service-connected disability, a description of his symptoms and their effects.  Next, all tests, studies, or evaluations deemed necessary by the examiner shall be performed.  

The examiner finally shall opine as to whether or not all the Veteran's service-connected disabilities render him unemployable (i.e. incapable of performing the physical and mental acts required by employment as opposed to being unable to find employment).  Both physical and sedentary positions shall be considered in this regard.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for the opinion.  In other words, an explanation why the Veteran is unemployable or why he is not unemployable is required.  The rationale/explanation shall, at a minimum, include discussion of the obstacles and challenges he might face if employed as a result of his service-connected disabilities.

Each of the above actions shall be documented fully in an examination report.

6.  Finally, adjudicate the issue of the Veteran's entitlement to a TDIU.  If this benefit is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


